Citation Nr: 0429678	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 2001 rating decision by the RO wherein 
service connection for a seizure disorder and for a bilateral 
hearing loss was denied.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 2002.  Then, in August 2004, the 
veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  
Transcripts of his testimony are associated with the claims 
file.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current seizure disorder was first 
diagnosed in 1999, over 50 years after the veteran's 
discharge from service.  

2.  The currently demonstrated seizure activity is not shown 
to be related to head trauma in service or to any other event 
in service.  







CONCLUSION OF LAW

The veteran's disability manifested by a seizure disorder is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1153, 5107, 7104 
(West 2002);  
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Duty to Notify and Assist

The veteran filed his claims on appeal in July 2000.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (Court) has held expressly 
that the revised notice provisions enacted by section 3 of 
the VCAA and found at 
38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2004).  

In a letter dated in March 2001, the RO notified the veteran 
of the VCAA and indicated that the veteran should tell the RO 
about any additional information or evidence, VA or non-VA 
that he wanted the RO to obtain.  In addition, the veteran 
was requested to complete and return release authorization 
forms so that VA could request any identified medical records 
from his private physicians.  The veteran was also notified 
that he should identify all VA facilities wherein he received 
treatment, including dates of treatment in order for the RO 
to obtain any such records, and he was further advised as to 
what evidence would substantiate his claims for service 
connection.  The RO notified the veteran in the August 2001 
rating decision, the February 2002 Statement of the Case 
(SOC) and the September 2003 and December 2003 Supplemental 
Statements of the Case (SSOC's) of what evidence was 
necessary to substantiate the veteran's claims for service 
connection.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO requested that he 
provide information as to where he has received his treatment 
and VA has attempted to obtain all records identified by the 
veteran.  There is no indication that there are any 
outstanding records to obtain in conjunction with the 
veteran's claims of service connection.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, the veteran's claim was 
initially denied in August 2001, after the RO issued the 
March 2001 notice of the VCAA.  

The Court in Pelegrini also held that a VCAA notice 
consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
veteran was provided every opportunity to identify and submit 
evidence in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  


II.  Factual Background

In his July 2000 claim of service connection, the veteran 
asserted that he fractured his skull in service in 1943 
during a training accident.  The veteran essentially asserts 
that he has a current seizure disorder that resulted from the 
head trauma in service.  

It is noted that the veteran's service medical records are 
unavailable for review, presumably destroyed in the 1973 fire 
at the National Personnel Records Center.  

A review of the medical evidence of record indicates that the 
veteran was treated at a private hospital in December 1999 
for a seizure.  The veteran presented to the emergency room 
complaining of an episode of generalized seizure.  He was at 
home watching television with his family during a birthday 
celebration for him when he suddenly yelled out really loud 
and fell back onto the couch.  His eyes rolled back into his 
head and he had a generalized "tonic colonic" seizure that 
lasted approximately one minute.  During the episode he bit 
his tongue and also was incontinent of urine.  He was 
slightly postictal after the event.  The veteran's wife and 
family members witnessed the event.  They stated that the 
veteran had an episode before where he felt like he was going 
to pass out but he never completely passed out and had no 
prior history of any seizures.  

The veteran was discharged from the hospital the next day and 
the discharge summary indicates that the veteran's 
hospitalization was unremarkable with no further events.  The 
veteran's electroencephalogram was read as "borderline."  
The veteran was discharged in stable condition.  The examiner 
did not prescribe any long-term seizure medication on 
discharge.

A February 2000 magnetic resonance imaging (MRI) of the brain 
report noted a relatively small focal area of 
encephalomalacia in the watershed zone between the left 
posterior cerebral artery and the left middle cerebral artery 
(left occipital lobe).  The impression was that the focal 
encephalomalacia in the left occipital lobe may represent an 
old watershed infarct versus a residual of old trauma.  Also, 
tiny lacunes in the region of the anterior limb of the left 
internal capsule and in the left subinsular region were 
noted, and were likely old.  Mild non-specific white matter 
disease was also noted.  There were no enhancing mass 
lesions.  

A March 2000 clinical record notes that the veteran had a 
seizure disorder which was well-controlled on Dilantin.  

A September 2000 clinical record notes that the veteran 
reported a history of seizures for five to six years.  The 
veteran believed that the seizures were secondary to head 
trauma during World War II.  

The veteran submitted a lay statement from his sister, who 
reported that the veteran received an injury during active 
service, which left him "not himself."  The veteran's 
sister reported that it had been going on for quite a few 
years, and that since his return from service, he could be in 
conversation and all at once fade out and not realize where 
he was.

In another lay statement, a military acquaintance of the 
veteran reported that he has known the veteran since 1998 and 
has observed the veteran experience a seizure which required 
hospitalization.  

Another acquaintance of the veteran reported that he had 
known the veteran since 1983 and that on a visit to his home 
in June 1988, the veteran became disoriented as to where he 
was and how, when and why he was at the acquaintance's home.  

In a January 2001 statement, one of the veteran's private 
doctors noted that the veteran had been under his care since 
1989.  During that period of time, the veteran developed some 
occasional altered mental status and subsequently developed a 
seizure disorder.  The doctor suspected that the veteran's 
seizure disorder was related to a head injury that occurred 
in the early 1940's while in the military.  

In an August 2001 statement, the veteran again reported that 
he suffered head trauma during service, explaining that he 
was involved in a fight outside the air force base in 1943, 
and that he was hospitalized for two weeks.  The veteran 
further noted that there was a line-of-duty investigation and 
the two men that attacked him were charged with the incident 
in state court.  

The veteran reiterated his contentions regarding the attack 
in testimony provided at his personal hearing before a 
Hearing Officer at the RO in January 2002.  

The veteran's wife testified that during the 1980's, the 
veteran sometimes became disoriented.

In May 2002, the veteran submitted copies of newspaper 
articles from 1943 documenting that he was attacked in 
November 1943 and that his attackers were later arrested.  

In July 2003, the veteran was afforded a neurological 
examination on a fee basis for VA.  The veteran reported that 
he was assaulted during service and that he apparently 
sustained a skull fracture in 1943.  The veteran further 
reported that he began having seizures in 1989, which the 
examiner noted sounded like generalized major motor seizures.  
He was started on Dilantin.  

The examiner noted, "It is, I think, of considerable 
interest that the [veteran's] alleged skull fracture that he 
sustained in 1943 did not produce any seizures until 1989, a 
period of 36 years."  The examiner opined that the 36-year 
period with no seizures made it extremely unlikely that his 
seizures were related to the head trauma of 1943.  

The examiner's impression included that of history of a 
generalized seizure disorder which he opined, was not related 
to the alleged head trauma sustained in 1943.  The examiner 
concluded that, in his medical opinion, the veteran did have 
a seizure disorder, of the major type.  The diagnosis was 
based on the history, medical records review and the type of 
medication (Dilantin) that the veteran was taking.  The 
examiner was not able to give a frequency since the seizures 
seemed to be controlled by his medication.  The examiner 
opined that the veteran's seizure disorder was idiopathic.  
The fact that he had no seizures for 36 years following the 
head trauma in service made it extremely unlikely that the 
head trauma was related to the seizure disorder.  

In an October 2003 statement, the veteran reported that his 
July 2003 examination was inadequate.  In essence, the 
veteran asserted that the doctor's physical examination was 
too cursory to allow for the doctor to render an accurate 
opinion regarding the etiology of the veteran's seizures.  

In August 2004, the veteran, his wife, and his daughter 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  The veteran testified 
that prior to experiencing real seizures in 1995, he 
experienced "mini-seizures", times where he felt like he 
was going to black out.  The veteran once again testified 
that he was assaulted during service in 1943 and suffered 
head trauma as a result.  

III.  Legal Criteria and Analysis

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  
See 38 C.F.R. § 3.303(b) (2003).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as 
epilepsy, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.


In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In cases such as this, where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to advise the veteran to 
obtain other forms evidence in support of his claim.  In 
addition, there is a heightened duty to consider the benefit 
of the doubt rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

In this case, the veteran asserts that he was assaulted 
during service, and suffered severe head trauma as a result.  
As previously noted, the Board is unable to confirm the 
veteran's assertions regarding the alleged assault, as the 
veteran's service medical records are unavailable for review.  
Nonetheless, based on the submitted copies of newspaper 
clippings from November 1943, the Board finds that the 
veteran was in fact assaulted during service.  

However, even if the veteran did in fact sustain severe head 
trauma in service, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
seizure disorder.  

In this case, the veteran's head trauma presumably took place 
in 1943, but the veteran's first reported seizure did not 
occur until December 1999, according to the medical evidence 
of record.  Moreover, the treatment records from December 
1999 note that the veteran did not have a prior history of 
seizure activity.  

The Board is aware that the veteran's private physician 
"suspected" that the veteran's seizure disorder was related 
to a head injury in service.  However, the private physician 
offered no rationale for his opinion, and there is no 
indication that the private physician had access to the 
veteran's claims file.  Moreover, the private physician did 
not address the February 2000 MRI results which found that 
the relatively small focal area of encephalomalacia in the 
watershed zone between the left posterior cerebral artery and 
the left middle cerebral artery may represent an old 
watershed infarct versus a residual of old trauma.

In contrast to the private physician's opinion, is the 
opinion of the July 2003 fee basis examiner.  This examiner 
documented his review of the entire claims file, and 
concluded that the veteran's seizure disorder was idiopathic.  
The July 2003 examiner further opined that since the veteran 
had no seizures for 36 years following the head trauma in 
service in 1943, it was extremely unlikely that the seizure 
disorder was related to the head trauma.  The Board places 
more weight on the opinion of the July 2003 fee basis 
examiner's opinion, which included a complete rationale, 
based on a review of the entire claims file.  

Thus, in sum, the competent medical evidence of record does 
not show that it is as least as likely as not that the 
veteran has a current seizure disorder that can be linked to 
the presumed head trauma, or other event in service.  Without 
competent medical evidence indicating causation by service or 
a service-connected disorder, the veteran's claim must be 
denied.  In this case, the veteran's private physician did 
not provide a rationale for his opinion linking the veteran's 
current seizure disorder to an event in service.  Moreover, 
it does not appear that the private physician's opinion was 
based on a review of the medical evidence of record, and he 
did not address the fact that the veteran's seizure disorder 
first manifested over 50 years after discharge from service.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a seizure disorder.  In reaching this 
decision the Board notes that although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Service connection for a seizure disorder is denied.  


REMAND

In his claim of service connection for hearing loss, the 
veteran asserted that his hearing loss resulted from rifle 
fire during combat in World War II.  

In a September 2001 statement, the veteran's private 
otolaryngologist indicated that the veteran was initially 
diagnosed with sensorineural hearing loss in September 2001.  
The examiner opined that the veteran's hearing loss could 
definitely be related to prior head trauma/concussion.  The 
examiner did not provide an opinion as to the likelihood that 
the veteran had current hearing loss due to noise exposure 
during service.  

The veteran testified at a personal hearing in January 2002 
that he was exposed to noisy equipment and repeated gunfire 
during service.  The veteran also testified that he has had 
some hearing loss since service, which has become 
progressively worse over the years.  

At a July 2003 neurological examination provided on a fee 
basis for VA, the examiner noted that the veteran had a 
history of decreased hearing in both ears.  The veteran 
reported that he had to wear hearing aids because of the 
skull fracture, which the examiner noted was, "of course, 
not true."  

At his personal hearing in August 2004, the veteran testified 
that his seizures affected his hearing.  

In sum, the veteran initially asserted that his hearing loss 
was due to noise exposure during service.  Then, during the 
appeal period, the veteran asserted that his hearing loss was 
due to head trauma sustained in service.  

The Board finds that the veteran's original contentions noted 
on his July 2000 claim of service connection, that his 
hearing loss is due to noise exposure in service, have not 
yet been addressed by the RO, or by a VA or private 
physician.  Rather, the private otolaryngologist and the fee 
basis examiner in July 2003 only addressed the veteran's 
hearing as it related to the presumed head trauma in service.  

In light of the foregoing, the Board finds that a VA 
audiological examination is necessary to determine if there 
is any link between any hearing loss and noise exposure 
during service.  

In this regard, the Board finds that all recent VA and/or 
private mental health treatment records should be obtained 
and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss.  After obtaining any 
necessary authorization from the veteran, 
the VBA AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The VBA AMC then should schedule the 
veteran for a VA audiological examination 
to determine the current nature and the 
likely etiology of the claimed hearing 
loss.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to the requested study.  
The examiner(s) in this regard should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
disabilities.  Based on his/her review of 
the case, the examiner(s) should provide 
an opinion, with adequate rationale, as 
to whether it is at least as likely as 
not that the veteran has a current 
hearing loss that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report(s) 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested above, the VBA AMC 
must undertake to review the veteran's 
claim of service connection for hearing 
loss.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



